Citation Nr: 0008929	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  96-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for acne secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for mouth ulcers 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

In January 1996, the RO denied service connection for acne 
secondary to Agent Orange exposure, mouth ulcers secondary to 
Agent Orange exposure, and PTSD.  The veteran filed a notice 
of disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 9) in July 1996.  
The issues of entitlement to service connection for acne 
secondary to Agent Orange exposure, mouth ulcers secondary to 
Agent Orange exposure, and PTSD are the only issues that have 
been properly developed and certified for appeal.  Upon 
reviewing the record, the Board is of the opinion that 
additional development is warranted as to the veteran's claim 
for service connection for PTSD, which is discussed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims, and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Acne and mouth ulcers are not recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.  

3.  No competent medical professional has associated the 
veteran's acne and mouth ulcers with exposure to Agent 
Orange.  

4.  The veteran's current acne and mouth ulcers were shown to 
have first become manifest many years after service 
separation, and no competent medical evidence shows or tends 
to show that they are related to service.

5.  It is plausible that the veteran's PTSD may be linked to 
active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for acne 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).  

2.  The claim of entitlement to service connection for mouth 
ulcers secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999).  

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As noted above, the veteran served on active duty from August 
1966 to August 1972.  Service personnel records indicate that 
the veteran served in the Republic of Vietnam, and his 
military specialty was that of a general vehicle repairman.  
His decorations include the National Defense Service Medal, 
the Good Conduct Medal, the Army Commendation Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal with 
four overseas bars.

A review of service medical records and service personnel 
records fails to reveal any reference to combat or combat-
related stressors.  Further, the veteran's service medical 
records, including the May 1972 separation examination 
report, do not reflect any complaints or findings regarding a 
psychiatric disability.

A June 1968 service medical record notes that a cyst on the 
veteran's back was aspirated, and clear fluid was removed.  
The diagnostic impression was old cyst secondary to acne.

The veteran sought treatment for several mouth ulcers in July 
1969.  He was provided with tetracycline and Darvon.  He 
again complained of painful mouth sores in December 1971.  A 
physical examination of the mouth revealed moderately severe 
gingivitis with multiple small ulcerations. 

On separation examination in May 1972, a psychiatric 
evaluation was normal, and clinical evaluations of the mouth 
and skin were normal.  The report is negative for a skin 
disorder, mouth sores, or a psychiatric disorder.

An April 1978 VA examination, performed in conjunction with 
an unrelated claim for service connection, was negative for 
complaints or findings of a skin rash, mouth sores, or a 
psychiatric disorder.  A psychiatric examination was normal, 
and clinical evaluations of the mouth and skin were normal.

The veteran's skin was noted to be normal on VA examination 
in May 1979.

In December 1979, the veteran filed a claim of entitlement to 
service connection for a "cyst condition of the spine."  He 
explained that a cyst was surgically removed from his back in 
1973.  The following month, VA outpatient records showing 
treatment from December 1973 to June 1974 were associated 
with the veteran's claims folder.  These records reflect that 
a sebaceous cyst in the L-2 region of the back was removed in 
December 1973.  Consequently, a February 1980 rating decision 
granted service connection for residuals of removal of a 
sebaceous cyst of the back, and a noncompensable evaluation 
was assigned.

In December 1994, the veteran filed a claim of entitlement to 
service connection for numerous disorders, including acne and 
mouth ulcers.  Therein, he reported experiencing these 
disorders over the previous 25 years.

A December 1994 VA outpatient treatment record notes that the 
veteran felt "poorly."  The examiner noted that he 
"strongly suspect[ed] depression/PTSD."
 
In February 1995, the veteran gave a 20-year history of acne.  
A physical examination revealed pitted acne scars on both 
cheeks, small dermal papules consistent with follicular 
cysts, and a few follicular cysts on the veteran's back.  
There was no evidence of active acneform eruptions.  Mild 
scaling and erythema of the hands was noted.  The final 
assessment was no active acne vulgaris, etiopathic hand 
dermatitis, and follicular cysts.

An April 1995 record notes a history of symptoms consistent 
with PTSD.  The report indicates that the veteran once self 
medicated these symptoms with alcohol, but discontinued using 
alcohol "years ago."  The veteran related that his symptoms 
intensified when he stopped consuming alcohol.  The 
diagnostic assessment was AXIS I - 1.  PTSD.  2.  Major 
depressive disorder.  3.  Alcohol abuse, in remission.  

In April 1995 correspondence, the veteran sought service 
connection for PTSD.  Therein, he reported that "delayed 
Traumatic Stress Syndrome" was diagnosed earlier that month.

PTSD and major depressive disorder were diagnosed in May 
1995.  The outpatient treatment record notes that the 
veteran's symptoms had improved on Sertraline and Trazodone.

A May 1995 VA Social Industrial Survey report notes that the 
veteran was immaculately groomed, and clean-shaven.  The 
veteran reportedly made eye contact and "glared several 
times," but "warmed up" as the interview progressed.  The 
report notes that the veteran's father was physically 
abusive, and probably emotionally abusive.  Following his 
service in Vietnam, the veteran reportedly struggled with 
anger and temper problems.  He used alcohol excessively, and 
was "emotionally numb."  The examiner noted that the 
veteran held the same job for over 20 years, and had been 
married since 1988.  She opined that the veteran was 
moderately impaired socially and industrially, and commented 
that he was "already emotionally vulnerable due to 
childhood, and may have exhibited some of these symptoms to a 
lesser degree without Vietnam."

During a June 1995 VA psychiatric examination, the veteran 
reported that he was assigned to a supply and transportation 
outfit while stationed in Vietnam.  He stated that he ran 
over a Vietnamese boy with his truck during a convoy, because 
he feared being "held up and killed."  In addition, the 
veteran reported that he was assigned to grave registration 
duty at one point, and processed the bodies of 22 soldiers 
killed in action (KIA).  He maintained that he processed the 
body of a friend, but was unable to recall his name.  The 
veteran reported observing a soldier who was accidentally 
shot in the back of the head by a sergeant.  He related that 
he was exposed to two to three mortar attacks per week while 
stationed near the Cambodian border.  Lastly, the veteran 
indicated that he shot two soldiers while they attempted to 
steal a truck.

The veteran reported that intrusive thoughts of Vietnam had 
increased since he quit drinking alcohol.  He explained that 
while he experienced these thoughts on a daily basis for a 
while, they decreased over the previous 40 days since he was 
on medication.  While he reported nightmares, he could not 
remember the content, and did not know if they were combat-
related.  He explained that he wakes up shaking and sweating 
after nightmares, but indicated that this did not happen 
often.  He denied experiencing flashbacks, and reported that 
triggers include "being around Orientals and seeing Vietnam 
movies."  The veteran stated that he avoids crowds because 
he does not like being around people.  

On mental status examination, the veteran's affect was 
somewhat restricted, and his mood was depressed.  His speech 
was normal in rate and rhythm, and his thought process was 
linear and sequential.  The veteran's thought content was 
negative for any obvious psychotic symptoms.  He was fully 
alert and oriented, and there were no gross cognitive 
deficits.  The diagnostic assessment was AXIS I - 1.  Post-
traumatic stress disorder, mild impairment.  2.  Major 
depressive episode, in partial remission.  AXIS II - Defer.  
AXIS III - Defer.  AXIS IV - Mild.  AXIS V -  65.

In an undated response to the Post-Traumatic Stress Disorder 
Questionnaire, the veteran stated that he started "tapering 
off" alcohol in July 1988, and quit drinking alcohol 
altogether in September 1994.  He explained that "everything 
started to bother [him] more after [he] stopped drinking."

A July 1995 VA outpatient treatment record indicates that the 
veteran's temper continued to improve, and his mood was good.  
The pertinent diagnoses were PTSD and major depressive 
disorder, improving on Sertraline and Trazodone.  A record 
dated the following month reports that the veteran's temper 
showed continued improvement despite the fact that he had 
great provocation to lose his temper when his daughter ran 
away from home five weeks earlier.  The final assessment was 
PTSD, major depressive disorder, improving on Sertraline and 
Trazodone, adjustment disorder secondary to social stressors, 
and nicotine dependence.

A September 1995 report notes that the veteran was doing 
"fairly well" at work and at home.  On mental status 
examination, he was calm, smiling and pleasant.  The veteran 
maintained good eye contact, and was goal directed.  The 
diagnostic impression was PTSD and major depressive disorder.

Some mild memory difficulties and cognitive impairment were 
noted on VA neurological examination in October 1995.  The 
examiner explained that the veteran's prior history of heavy 
alcohol use "may be the major factor,"  and opined that 
depression may have caused some distractibility and decreased 
attention.  

An October 1995 VA examination report notes a history of  
"little acne as a teenager."  However, the veteran reported 
experiencing cystic acne of the face and back following his 
separation from service.  He explained that while this acne 
was not as active as it had been, it left a "significant 
amount" of scarring on his face.  The veteran reported that 
these deep, cystic lesions often break open, expelling foul-
smelling, purulent material.  He gave a 20-year history of a 
recurring rash over the dorsal aspects of his knuckles.  A 
physical examination revealed scarring from cystic acne over 
most of the face, and minimal pitting over the upper part of 
the back.  The pertinent diagnosis was cystic acne, with 
significant residual scarring on the face and, to a much 
lesser degree, on the upper back.  

On VA mouth and throat examination later that month, the 
veteran gave a history of difficulty with "crops of 
ulcerations" in the lining of his mouth prior to service.  
He reported that while these ulcers usually occurred once 
every several weeks, he could go for as long as two years 
without experiencing a flare up.  The veteran explained that 
the ulcers were quite painful to touch, and occur in the 
lower lip, tongue, cheek mucosa and gingiva.  He related that 
he usually treated these ulcers with oral saline irrigations, 
and Campho-Phenique, and that they usually resolve in about 
one week.  On the day of the examination, the veteran was 
symptom-free.  A physical examination revealed that the oral 
mucosa was entirely normal in appearance, and the gingiva was 
essentially normal.  The diagnostic impression was probable 
recurrent herpes simplex ulcers.

Based on this evidence, a January 1996 rating decision denied 
service connection for PTSD, acne, and mouth ulcers.  The 
veteran filed a notice of disagreement (NOD) with this 
decision the following month.

In March 1996, the veteran submitted private medical records 
reflecting treatment for mouth ulcers from April 1983 to 
April 1984.  Three painful erythematous lesions were noted on 
the tongue in May 1983.  Diagnoses included possible 
leukoplakia and stomatitis.   

The RO continued the denial of entitlement to service 
connection for mouth ulcers in May 1996.  The veteran 
submitted a substantive appeal (Form 9) in July 1996, 
perfecting his appeal.

In September 1997, the veteran forwarded private medical 
records showing treatment for various disorders, including 
mouth ulcers, from March 1982 to February 1986, and four lay 
statements.  

In a lay statement dated in July 1997, Ms. D.S. reported that 
she has known the veteran since 1953.  She stated that while 
he had some acne during adolescence, he had "large cysts on 
his face and back" following his separation from service.  
She noted that these cysts were "full of a foul smelling 
pus."  She reported that the veteran experienced mouth 
ulcers in late 1972, which he treated with salt water.  She 
stated that the veteran had been very outgoing, fun loving 
and emotionally open prior to his period of active duty, but 
was extremely tense, guarded and "emotionally shut down" 
subsequent to his discharge.

In an August 1997 statement, a service comrade reported that 
"a significant number of American KIAs" were processed 
through the veteran's unit.  He stated that while he 
remembered hearing about an incident in service where a 
soldier was accidentally shot in the head by a Sergeant of 
the Guard, he was unable to recall any details regarding the 
incident.

In a September 1997 statement, C.S. reported that the veteran 
has experienced "a massive skin disorder" since 1979, 
including blisters in the mouth, and "pus pockets throughout 
his facial tissue."  He further stated that the veteran 
experienced unexplained rashes on his hands, arms, back and 
chest.

A September 1997 statement from the veteran's niece indicates 
that she first noticed that the veteran had a "strange 
personal odor" during a family function in 1981.  She 
explained that no one else in her family has this odor.

During a May 1998 hearing, the veteran testified that he 
volunteered to assist the grave registration detachment 
during service in Vietnam, and distinctly recalled that 22 
KIAs were brought to his unit in Dau Tieng for processing.  
He explained that this occurred in June or July 1967, when he 
was assigned to the 4th Infantry Division.  He stated that a 
Sergeant of the Guard accidentally shot a soldier in Dau 
Tieng in August or September 1967, and explained that the 
soldier sustained a grazing bullet wound to the head.  
Lastly, he related that he ran over a Vietnamese boy while 
driving a five-ton truck. 

The veteran reported that he had experienced recurrent mouth 
sores since his separation from service.  He explained that 
while he initially treated the condition with over-the-
counter remedies, he sought medical treatment when the 
condition increased in severity in 1983.  The veteran 
maintained that his acne was related to Agent Orange exposure 
during service, and was not hereditary.

In May 1998 correspondence to the USASCRUR, formerly the 
United States Army and Joint Services Environmental Support 
Group (ESG), the RO requested information which would verify 
any of the veteran's alleged stressors.  In a December 1998 
response, the USASCRUR reported that it was unable to verify 
the claimed stressors, and indicated that more detailed 
information was necessary to conduct a meaningful search.

Consequently, the RO continued the denial of service 
connection for PTSD, acne and mouth ulcers in April 1999.

Analysis

I.  Entitlement to Service Connection for Acne and Mouth 
Sores Secondary to Agent Orange Exposure

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Court has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1999).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  These 
diseases shall be come manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, other 
acne disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall be 
come manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

In light of the evidence that reflects that the veteran 
served in Vietnam during the Vietnam Era, and no affirmative 
evidence to establish that he was not exposed to a herbicide 
agent during this service, he is presumed to have been so 
exposed during service in Vietnam during the Vietnam Era.  
However, there is no demonstration of a disability listed 
within 38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation under 38 U.S.C.A. §§ 
1110, 1131, and 38 C.F.R. § 3.303(d).  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Although this holding 
pertained to compensation due to exposure to ionizing 
radiation, the Board finds that this judicial construction is 
equally applicable when the issue involves compensation due 
to exposure to Agent Orange.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) [citing Combee, supra; Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992)].

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

While the record in this case shows treatment for "an old 
cyst secondary to acne" in June 1968, and for painful mouth 
sores in July 1969 and December 1971, clinical evaluations of 
the mouth and skin were normal on separation examination in 
May 1972.  Although the veteran received treatment for mouth 
ulcers in April 1983, and a skin disorder was diagnosed in 
February 1995, the record is devoid of competent medical 
evidence establishing the existence of a nexus between either 
of these disabilities and any exposure to Agent Orange, or 
any other incident, during service.  As no competent 
individual or cognizable evidence has established a casual 
link between current acne or mouth ulcers and the veteran's 
period of service, and as competent evidence is a necessary 
predicate for service connection, see Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), the Board must find that these 
disorders are not related to exposure to Agent Orange, or any 
other incident, during service. 

The veteran's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because the appellant, as a lay 
person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Although four lay 
statements were submitted in support of the veteran's claim, 
these statements are similarly not competent to make a 
medical diagnosis or to relate a medical disorder to service.  
The Board therefore finds that there is no competent medical 
evidence in the record suggesting a direct causal link 
between the veteran's exposure to Agent Orange, or any other 
herbicide agent, while in Vietnam and either his acne or 
mouth ulcers.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, the veteran's claims of entitlement to 
service connection for acne and mouth ulcers are not well 
grounded.

The Board has determined, therefore, in the absence of well-
grounded claims of entitlement to service connection for acne 
and mouth ulcers, VA has no duty to assist the veteran in 
developing his case.

II.  Entitlement to Service connection for PTSD

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for psychosis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1999).

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.
 
For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under applicable case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A review of the veteran's 
statements indicate that events in service claimed as alleged 
"stressors" (hereinafter sometimes referred to as the 
"traumatic events") are as follows: 

(1) The veteran contends that he ran over 
a Vietnamese boy with his truck during a 
convoy, because he feared being "held up 
and killed";  

(2) The veteran has indicated that he 
processed the bodies of 22 soldiers 
killed in action, including the body of a 
friend, while assigned to grave 
registration duty; 

(3) The veteran has reported witnessing a 
soldier who was accidentally shot in the 
back of the head by a sergeant;

(4) The veteran maintains that he was 
exposed to two to three mortar attacks 
per week during service in Vietnam;

(5)  The veteran contends that he shot 
two soldiers while they attempted to 
steal a truck.

The veteran's statements with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Several diagnoses of PTSD 
are also of record.  These, too, must be presumed to be 
credible for the limited purpose of establishing whether the 
claim of entitlement to service connection for PTSD is well 
grounded.

As the veteran's statements with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
are diagnoses of PTSD based on these stressors, the veteran's 
claim for service connection for PTSD is well grounded.  
Consequently, VA's statutory duty to assist attaches.  38 
U.S.C.A. § 5107 (West 1991).


ORDER

Entitlement to service connection for acne secondary to Agent 
Orange exposure is denied.

Entitlement to service connection for mouth ulcers secondary 
to Agent Orange exposure is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.

REMAND

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1999).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1999).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

As noted above, there are reports by the veteran of numerous 
stressors during service, including: 

(1) The veteran contends that he ran over 
a Vietnamese boy with his truck during a 
convoy, because he feared being "held up 
and killed";  

(2) The veteran has indicated that he 
processed the bodies of 22 soldiers 
killed in action, including the body of a 
friend, while assigned to grave 
registration duty; 

(3) The veteran has reported witnessing a 
soldier who was accidentally shot in the 
back of the head by a sergeant;

(4) The veteran maintains that he was 
exposed to two to three mortar attacks 
per week during service in Vietnam;

(5)  The veteran contends that he shot 
two soldiers while they attempted to 
steal a truck.

While the claims file includes diagnoses of PTSD, these 
diagnoses were based upon reported in-service stressors that 
have not been verified.  Verification of the veteran's 
aforementioned reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997), and cases cited therein.

This case illustrates the types of difficulties found all too 
frequently in claims for service connection for real or 
alleged PTSD reaching the Board.  

The RO has denied the claim on the basis that the alleged 
incidents advanced as "stressors" have not been verified.  
In this regard, the Board notes that the veteran has been 
repeatedly asked to provide the type of specifics as to dates 
and names that are essential to obtain verification through 
the service department.  He has been unable to provide 
information of this nature and thus, not surprisingly, the 
service department has been unable to confirm what the 
veteran has reported.   The RO, as is its right, concluded 
that the alleged events were not verified and thus the claim 
was denied.

On the other hand, the Board notes that the veteran's 
accounts are consistent with what the administrative records 
show as to the nature of his duties and assignments.  They do 
not contain any obvious element of embellishment or outright 
fabrication that are now all too commonly found in cases 
reaching the Board where the issue is service connection for 
PTSD.  The veteran makes no outlandish claims that, 
notwithstanding what his service records show, he was not in 
a support unit, but actually was a secret agent, a ranger, a 
LRRP or some other story dramatically at odds with his actual 
service.   He makes no assertion that one or both of his 
tours were basically one continuous rite of war crimes.  He 
says simply that he was in maintenance and as part of his 
duties during his first tour he drove or rode on a wrecker in 
convoys that occasionally came under fire.   He describes 
being detailed to help handle the remains of fatalities on 
one occasion.  One of the remains was a man he knew; though 
he can not recall the name.  He reports his base camp came 
under rocket or mortar attacks and he was present during two 
misadventures with firearms resulting in the wounding of 
servicemen: one involving guard duty and second revolving 
around some high jinks with a three-quarter ton truck.   

While the service department has so far been unable to 
provide verification of the alleged stressor events, the 
veteran has submitted a "buddy" statement.  The Board notes 
that verification of an alleged stressful event is subject to 
verification not only from the service department, but also 
by "credible supporting evidence from any source." Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  The "buddy" 
statement, if believed, would have to be considered as to 
whether it substantiates two incidents (the fatality handling 
and the firearm misadventure on guard duty), although his 
"buddy" does not claim that he can specifically link the 
veteran with the incidents.  The Board notes that even the 
"buddy" statement is a veritable model of caution and 
probity compared to many adorning such claims.  If the bona 
fides of the "buddy" can be established, and his evidence 
found to be credible, this would require that further 
consideration be accorded to whether this statement is 
adequate verification of the alleged stressors.   

It is the veteran who has put his finger on a critical part 
of the problem here: he did not know he experienced or 
claimed that he experienced PTSD until VA mental health 
professionals pronounced that this was his problem.  He asks 
how can VA adjudicators deny the claim when the mental health 
providers are diagnosing PTSD and prescribing him medication 
for PTSD?  This is an excellent question and one that 
deserves a better answer than what the veteran so far has 
been supplied.   

The Board notes that the first reference to PTSD as a 
possible diagnosis in this record is an entry dated December 
1994.  This entry is conspicuous for the abrupt leap, without 
any supporting facts, discussion or rationale, from the 
veteran's presenting complaint that he felt "poorly," to 
the comment that the medical provider "strongly suspect[ed] 
depression/PTSD."   The record further shows that during 
various workups, vague references are made to symptoms 
"consistent with" PTSD, again without specifics or a 
rationale.  

At the June 1995 VA examination, there is a notation that the 
veteran had intrusive "thoughts of Vietnam" that had 
increased since he ceased consuming alcohol.  There was no 
indication, however, that the "thoughts of Vietnam" 
concerned any of the events claimed as a "stressor."  It 
was further commented that while he reported nightmares, he 
could not remember their content and did not know whether 
they were combat related.  

Under the diagnostic criteria, it is the "reexperiencing" 
of one or more stressor events, not generalized memories of 
service in Vietnam, that are characteristic of PTSD.  In sum, 
the Board does not find the diagnosis of PTSD to be supported 
by the medical reports of record, quite apart from the 
question of confirmation of events claimed as "stressors."  
The Court has held that where the Board finds a diagnosis 
doubtful, it should send the case back for clarification.  
Cohen, supra.

While this entire struggle over PTSD has been in progress in 
the foreground, the record in this case also shows that major 
depressive disorder has been repeatedly diagnosed.  The 
veteran states that one of the VA medical providers told him 
that his depression is related to PTSD.  He reports that this 
provider also linked his symptom of fatigue, which he states 
he has experienced for a "long time," with the diagnoses of 
depression and PTSD.   None of the providers have commented 
upon whether major depression, rather than PTSD, is the 
correct diagnosis and, if so, what relationship, if any, 
there is between major depression and service.

The Board's position on this claim at this time is simple.  
If the veteran has PTSD of service origins, he should be 
granted service connection and awarded such disability 
compensation benefits as are appropriate to the level of 
disability.   Likewise, if he has some other psychiatric 
disability of service origins, he should be granted service 
connection and awarded such disability compensation benefits 
as are appropriate to the level of disability.  The award of 
service connection for a psychiatric disability also would 
entitle the veteran to treatment by VA.  If the veteran does 
not have a psychiatric disability, or if he has a psychiatric 
disability but not of service origins, then service 
connection should not be granted.  Moreover, no purpose is 
served, and the fundamental interests of the veteran are 
abused, by the erroneous diagnosis of any psychiatric 
disability, whether it be PTSD or otherwise, and the 
provision of medications for a nonexistent disorder.  

In light of the above discussion, this case is remanded for 
the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should take appropriate to 
determine the bona fides of W.J.G., the 
individual who submitted the August 1997 
"buddy statement" in support of the 
veteran's claim.  In other words, the RO 
should attempt to verify that this 
individual served with the veteran at 
Dau-Tieng, South Vietnam.  This 
presumably requires establishing that 
W.J.G. was in the same unit as the 
veteran at the same time, or if in 
another unit, that such unit was at Dau-
Tieng at the same time the veteran was 
there.  It would be appropriate to 
request that W.J.G. provide a further 
statement clarifying his rank and unit of 
assignment at the time in question.  He 
can also be requested to submit any 
evidence that would support his statement 
that he served with the veteran at Dau-
Tieng, Republic of South Vietnam.  

3.  The RO should arrange for a 
psychiatric examination of the veteran by 
a physician who has not previously 
examined him.  The claims folder and copy 
of this remand should be made available 
to the physician for review in 
conjunction with the examination.  
Following the examination and a review of 
the record, the examiner should address 
the following questions:

What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?  

With respect to each such diagnosed 
disability, what is the degree of medical 
probability that the disability is 
causally related to service?   In this 
context, if the diagnosis of PTSD is 
deemed to be appropriate, the examiner 
should indicate specifically how the 
diagnostic criteria for PTSD are met, to 
include specifically the stressor or 
stressor events the claimant 
reexperiences.   The Board emphasizes 
that even if the physician does not find 
a diagnosis of PTSD to be warranted, or 
finds an additional diagnosis apart from 
PTSD is warranted, the physician should 
address the relationship of such 
disability apart from PTSD to service.

4.  The RO should then review the above 
development and assure that it is 
complete.  Any defects should be 
corrected.  Stegall v. West, 11 Vet. App. 
268 (1998).  Once the RO is satisfied 
that the development has been completed 
to the extent feasible, the RO should 
readjudiate the issue of entitlement to 
service connection for an acquired 
psychiatric disability.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

